DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments regarding new claims will be discussed in Claim Rejections - 35 USC § 103, below.
The Examiner acknowledges the amendments to claims 16 and 19, the new claims 21-36, and the cancellation of claims 1-15, 17-18, and 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 21-22, 24-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US20130193613A1), in view of Masanek (US20110104434A1).
With respect to claim 21, the prior art of Grimm teaches a method of forming a multi-component article; method comprising: providing a rotatable portion in a first side (Fig. 4, item 60a) of a mold of an injection molding machine (Fig. 4, item 33; [0016]); providing a plurality of identically-configured first mold sections in the rotatable portion (Fig. 4, item 60a-p); providing a second mold section (Fig. 3, item 44) and a third mold section (Fig. 3, item 45) in a second side of the mold [0014]; wherein the second and third mold sections are of a different configuration relative to one another and to the configuration of each of the plurality of first mold sections [0014]; moving a first mold section of the plurality of first mold sections into a first molding position when the rotatable portion is rotated to a first position [0026]; aligning the first mold section of the plurality of mold sections with the second mold section to form a first molding cavity [0026]; injecting a first shot of a first material into the first molding cavity to form a bottom portion of a multi-component article [0026]; rotating the rotatable portion to a second position (Fig. 10, axis arrow); moving the first mold section of the plurality of first mold sections into a second molding position [0028]; aligning the first mold section of the plurality of first mold sections with the third mold section to form a second molding cavity [0029]; injecting a second shot of a second plastic material which is different from the first material into the second molding cavity and over the first material [0029]; forming a top portion of a multi-component article; ejecting completed multi-component article from the mold by use of a stripper ring [0031].
	Grimm does not teach the multi-component article formed is a modular tile for a modular floor mat system.
However, the prior art of Manasek teaches injection molding manufacturing a modular flooring system (Fig. 1, item 100; [0038]), wherein each floor tile (Fig. 2, item 102) comprising a first polymeric material [0016] into a mold within an injection molding machine [0061]; over-mold 3injecting and a second shot containing a second polymeric material [0039] into the mold (Figs. 4 & 5, [0047, 0051]) to obtain a two-material over-molded floor tile.  Masanek teaches the first shot forms a bottom plate (Fig. 4, item 102) and the second shot forms a top plate (Fig. 5, gray areas) that are in operative connection with one another.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the multi-component molded article produced by the method taught by Grimm, with the two-material molding floor tile article produced by the method taught by Manasek, to obtain the predictable result of molded floor tiles made from over-molded polymeric materials.  This substitution would be accomplished by adapting the floor tile mold plates taught by Manasek into the multi-station rotary mold machine taught by Carlson.  See MPEP 2143(I)(B).
It would have also been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to modify the mold ejection system to properly eject the tile article of the method taught by Grimm, in view of Masanek.  This would prima facie obviously be achieved by very well-known methods in the art, by use of a plurality of ejection pins/blades in place of, or in addition to, the stripper plate method taught by Grimm.

With respect to claim 16, the prior art of Masanek teaches prior to rotating the mold: forming a plurality of recesses (Fig. 4, items 402, 404) and projections (Fig. 4, items 406, 308) with the first shot with the first material [0047].  
With respect to claim 22, Manasek teaches injection molding manufacturing a modular flooring system (Fig. 1, item 100; [0038]), wherein each floor tile (Fig. 2, item 102) comprising a first material with a first Shore A durometer hardness [0016]; over-mold 3injecting and a second shot containing a second material with a lower Shore A durometer hardness [0039] to obtain a two-material over-molded floor tile.
With respect to claim 24, Grimm teaches the rotatable portion comprises a core plate of the mold and the core plate is selectively disengageable from the first side of the mold and is replaceable with an alternative core plate having a plurality of differently configured first mold sections defined therein (Fig. 5, items 65; [0018]).  Grimm teaches the first side mold can be on caps or fixtures releasably secured to allow for removal and replacement [0018].
With respect to claim 25, Grimm teaches the second side of the mold comprises a cavity plate and the cavity plate is selectively disengageable from the mold and is replaceable with an alternative core plate having one or both of a differently configured second mold section and third mold section defined therein (Fig. 4, items 66; [0018]).  Grimm teaches the second side mold can be on caps or fixtures releasably secured to allow for removal and replacement [0018].
With respect to claim 27, Grimm teaches after ejecting an article from the mold [0032], that the first mold is free of molding material, the second mold contains the first molded material, and the operations can repeat [0033] as described with respect to claim 21, above.  Grimm teaches the steps include: rotating the rotatable portion to the first position [0026]; moving a successive first mold section of the plurality of first mold sections into the first molding position [0026]; aligning the successive first mold section of the plurality of mold sections with the second mold section on the second side of the mold to form the first molding cavity [0026]; injecting another first shot of the first material into the first molding cavity to form a bottom layer of an article [0026]; rotating the rotatable portion to the second position (Fig. 10, axis arrow); moving the successive first mold section of the plurality of first mold sections into the second molding position [0028]; aligning the successive first mold section of the plurality of first mold sections with the third mold section on the second side of the mold to form the second molding cavity [0029]; injecting another second shot of the second material that is different from the first material into the second molding cavity and over the first material [0029]; forming a top layer of the multi-layer component over the bottom layer [0029]; and ejecting the molded next article from the mold [0031].
With respect to claim 28, Masanek teaches repeating all the steps to create a plurality of floor tiles (Fig. 2, item 102) used to form a system of tiles (Fig. 1, items 102A & 102B; [0038]).  
With respect to claim 29, Grimm teaches a fourth mold section defined in the second side of the mold, wherein the fourth mold section is differently configured from the second mold section and the third mold section.  Grimm teaches “articles having more than two components can be formed in a mold assembly incorporating more than two mold cores, more than two mold cavities, more than two injected plastic materials, and with rotation of the mold core in more than two increments of correspondingly smaller degrees of rotation, as is necessary to form the desired multi-component article [0030].”

Claims 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US20130193613A1), in view of Masanek (US20110104434A1), as set forth above in the rejection of claim 29, and further in view of Bailey (US5919540A).
With respect to claim 30, in the method for forming modular floor tiles taught by Grimm, in view of Masanek, as set forth in claim 29; Grimm teaches the rotatable portion is further rotatable to a third position that is different from the first position and the second position [0030]; and wherein, after forming the first two molded sections with two molding materials, and prior to ejection the method further comprises: rotating the rotatable portion to the third position [0030]; moving the first mold section of the plurality of first mold sections into a third molding position [0030]; aligning the first mold section of the plurality of first mold sections with the fourth mold section on the second side of the mold to form a third molding cavity [0030]; and injecting a third shot of a third material into the third molding cavity and over the second material [0030].  
While Grimm does not explicitly repeat the details of each step necessary to over-mold a third material within a third molding cavity, it would have been prima facie obvious to a person of ordinary skill in the art that Grimm is teaching the steps of forming the first over-molded layer with the second molding material previously described would be duplicated to form a third molded material in the third cavity to form a floor tile article using three materials.
Grimm, in view of Masanek, is silent on inserting an insert onto an insert accepting area located a top surface of the top plate.
However, the prior art of Bailey teaches a floor mat with a locking and exchangeable insert (Fig. 2, item 46; [Col. 2, lines 27-42]) made of a different material than the base material, with a means to engage and lock with the base material [Col. 2, lines 48-59].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of adding exchangeable inserts to engage into the first base material, taught by Bailey, to improve the similar modular floor tile from the method taught by Grimm, in view of Masanek, in the same way - by allowing exchangeable inserts instead of requiring full article replacement due to wear, damage, or (as taught by Bailey) based on weather conditions [Col. 2, lines 34-42].  To use the exchangeable inserts would require mold modification of the modular floor tile molding machine of Grimm, in view of Masanek, to accommodate the addition of the insert, then provide a recessed section in the first material with an engaging means compatible with the insert to lock and secure the insert.

With respect to claim 31, Manasek teaches injection molding manufacturing a modular flooring system (Fig. 1, item 100; [0038]), wherein each floor tile (Fig. 2, item 102) comprising a first material with a first Shore A durometer hardness [0016]; over-mold 3injecting and a second shot containing a second material with a lower Shore A durometer hardness [0039] to obtain a two-material over-molded floor tile; while Grimm teaches three distinct molding materials can be used to form the article [0030]. 
Grimm, in view of Manasek and Bailey, does not explicitly teach providing the third material of a third Shore A durometer that is different from the Shore durometer of one or both of the first material and the second material.
However, Grimm, in view of Manasek and Bailey, suggests when using a plurality of materials, they would have different desired properties, including hardness, for their use in a multi-component article.  With Masanek teaching over-molded materials for modular tiles that have different desired hardness levels, it would be prima facie obvious to a person of ordinary skill in the art prior to the time of filing to infer a third molded layer would also have a different desired hardness from the other two materials.
With respect to claim 34, Masanek teaches repeating all the steps to create a plurality of floor tiles (Fig. 2, item 102) used to form a system of tiles (Fig. 1, items 102A & 102B; [0038]).  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US20130193613A1), in view of Masanek (US20110104434A1) and Bailey (US5919540A), as set forth above in the rejection of claim 30, and further in view of Bernard (US20190368645A1).
With respect to claim 32, Grimm, in view of Masanek, teaches manufacturing a modular flooring system with a second and third polymeric material over-molded onto a different polymeric base material, using a multi-station rotary injection mold machine.  Masanek teaches the materials of a two-component modular floor tile can be made with different colors [0039].
Grimm, in view of Manasek, does not explicitly teach providing the third material of a third color that is different from the color of the first material and the second material.
However, Grimm, in view of Manasek, suggests when using a plurality of materials, they would have different desired properties, including color, for their use in a multi-component article.  With Masanek teaching over-molded materials for modular tiles that have different desired colors, it would be prima facie obvious to a person of ordinary skill in the art prior to the time of filing to infer a third molded layer would also have a different color from the other two materials.
Grimm, in view of Masanek, teaches the different colors of the tile layers, but does not explicitly teach them being operative to provide a visual indicator 4defined by an indicator layer to a user that the first plate of the tile or the insert is broken, fractured or otherwise damaged, and needs replacement.
However, the prior art of Bernard teaches a surface polymer layer (Fig. 15, item 526) over-molded above another polymer layer (Fig. 15, item 524; [0073]), where impact or wear damage to the softer surface layer is detectable due to resulting visibility of the lower layer by use of high contrast in colors between the material layers [0073].  Bernard teaches the surface is inspected for damage, and the damaged portion or section can be repaired or replaced [0012, 0014, 0053]. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of using high contrast colors between surface and subsurface layers, inspecting, and repairing/replacing damaged sections, taught by Bernard, to the method of manufacturing a modular flooring system ready for improvement, taught by Grimm, in view of Masanek.  This would be done by making the first base material a contrasting color to the over-molded second and third material layers, and would yield the predictable result of easily visible detection of damage, and the extent of damage by use of three colors, to the over-molded top layer by visibility of the two sublayers.

Claims 19 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US20130193613A1), in view of Masanek (US20110104434A1), as set forth above in the rejection of claim 27, and further in view of Bailey (US5919540A).
With respect to claim 19, the prior art of Grimm, in view of Masanek, teaches manufacturing a modular flooring system with one material over-molded onto a base material, with a plurality of materials, using multi-station rotary injection mold machine.
Grimm, in view of Masanek, is silent on inserting an insert onto an insert accepting area located a top surface of the top plate; and securing the insert into the insert accepting area.  
However, the prior art of Bailey teaches a floor mat with a locking and exchangeable insert (Fig. 2, item 46; [Col. 2, lines 27-42]) made of a different material than the base material, with a means to engage and lock with the base material [Col. 2, lines 48-59].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of adding exchangeable inserts to engage into the first base material, taught by Bailey, to improve the similar modular floor tile from the method taught by Grimm, in view of Masanek, in the same way - by allowing exchangeable inserts instead of requiring full article replacement due to wear, damage, or (as taught by Bailey) based on weather conditions [Col. 2, lines 34-42].  To use the exchangeable inserts would require mold modification of the modular floor tile molding machine of Grimm, in view of Masanek, to accommodate the addition of the insert, then provide a recessed section in the first material with an engaging means compatible with the insert to lock and secure the insert.  See MPEP 2143(I)(C).
With respect to claim 35, Grimm teaches placing a carpet insert into the insert accepting area (Fig. 4, item 54; [Col. 5, lines 9-10, 16-23]).
With respect to claim 36, Grimm teaches placing an insert including a pattern or a logo into the insert accepting area [Col. 4, lines 37-46].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US20130193613A1), in view of Masanek (US20110104434A1), as set forth above in the rejection of claim 21, and further in view of Bernard (US20190368645A1).
With respect to claim 23, the prior art of Grimm, in view of Masanek, teaches manufacturing a modular flooring system with a polymeric material over-molded onto a different polymeric base material, using a multi-station rotary injection mold machine.  Masanek teaches the materials can be made with different colors [0039].
Grimm, in view of Masanek, teaches the different colors of the lower and upper plate, but does not explicitly teach them being operative to provide a visual indicator 4defined by an indicator layer to a user that the first plate of the tile or the insert is broken, fractured or otherwise damaged, and needs replacement.
However, the prior art of Bernard teaches a surface polymer layer (Fig. 15, item 526) over-molded above another polymer layer (Fig. 15, item 524; [0073]), where impact or wear damage to the softer surface layer is detectable due to resulting visibility of the lower layer by use of high contrast in colors between the material layers [0073].  Bernard teaches the surface is inspected for damage, and the damaged portion or section can be repaired or replaced [0012, 0014, 0053]. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of using high contrast colors between surface and subsurface layers, inspecting, and repairing/replacing damaged sections, taught by Bernard, to the method of manufacturing a modular flooring system ready for improvement, taught by Grimm, in view of Masanek.  This would be done by making the first base material a contrasting color to the over-molded second material layers, and would yield the predictable result of easily visible detection of damage to the over-molded top layer by visibility of the lower base layer.  See MPEP 2143(I)(D).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US20130193613A1), in view of Masanek (US20110104434A1), as set forth above in the rejection of claim 21, and further in view of Bailey (US5919540A).
With respect to claim 26, the prior art of Grimm, in view of Masanek, teaches manufacturing a modular flooring system with one material over-molded onto a base material, with a plurality of materials, using multi-station rotary injection mold machine.
Grimm, in view of Masanek, is silent on inserting an insert onto an insert accepting area located a top surface of the top plate; and securing the insert into the insert accepting area.  
However, the prior art of Bailey teaches a floor mat with a locking and exchangeable insert (Fig. 2, item 46; [Col. 2, lines 27-42]) made of a different material than the base material, with a means to engage and lock with the base material [Col. 2, lines 48-59].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of adding exchangeable inserts to engage into the first base material, taught by Bailey, to improve the similar modular floor tile from the method taught by Grimm, in view of Masanek, in the same way - by allowing exchangeable inserts instead of requiring full article replacement due to wear, damage, or (as taught by Bailey) based on weather conditions [Col. 2, lines 34-42].  To use the exchangeable inserts would require mold modification of the modular floor tile molding machine of Grimm, in view of Masanek, to accommodate the addition of the insert, then provide a recessed section in the first material with an engaging means compatible with the insert to lock and secure the insert.  See MPEP 2143(I)(C).

Allowable Subject Matter
Claim 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
No prior art was discovered for a method of forming a floor tile, where the base layer possessed a plurality of recesses, wherein the recesses include through holes that extend between the top plate and a bottom surface of the bottom plate.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742